Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 2-21-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement unit measuring the clearance on the basis of a difference between an amount of time needed for the first light receiver to detect the rotary body and an amount of time needed for the second light receiver to detect the rotary body, in combination with the rest of the limitations of the claim. 
Claims 2-8 & 11 are allowable based upon their dependency. 
As to Claim 9 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first irradiator includes a first fluorescent member which is located along an optical path of the first irradiator and has an excitation wavelength corresponding to the first wavelength, wherein the second irradiator includes a second fluorescent member which is located along an optical path 
As to Claim 10 the prior art of record, taken alone or in combination, fails to disclose or render obvious measuring the clearance on the basis of a difference between an amount of time needed for detecting reflected light of the light with the first wavelength to detect the rotary body and an amount of time needed for detecting reflected light of the light with the second wavelength to detect the rotary body, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
March 26, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886